t c summary opinion united_states tax_court glenn cunningham ballard and yu-yuan pu petitioners v commissioner of internal revenue respondent docket no 12792-13s filed date glenn cunningham ballard and yu-yuan pu pro sese sarah e sexton martinez and nicholas r rosado for respondent summary opinion ashford judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure some monetary amounts are rounded continued pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case by statutory_notice_of_deficiency dated date respondent determined deficiencies in petitioners’ federal_income_tax and accuracy-related_penalties pursuant to sec_6662 for the and taxable years years at issue as follows year deficiency dollar_figure big_number accuracy-related_penalty sec_6662 dollar_figure big_number after concessions the issues remaining for decision are whether continued to the nearest dollar 2petitioners failed to assign error in their petition to respondent’s inclusion of their state_income_tax refunds for the years at issue partial_disallowance of a mortgage interest_deduction for claimed on schedule a itemized_deductions and full disallowance of a mortgage interest_deduction for claimed on schedule e supplemental income and loss accordingly these issues are deemed conceded see rule b failure to assign error is deemed concession 123_tc_213 mr ballard also conceded the state_income_tax refunds issue on the record at trial respondent conceded the accuracy-related_penalty issue for on the record at trial additional issues not discussed herein are computational adjustments based on other adjustments to petitioners’ federal_income_tax returns petitioner sec_3 are entitled to rental real_estate loss deductions they claimed on their schedules e for the years at issue over and above the amounts respondent allowed pursuant to sec_469 and are liable for accuracy-related_penalties for and we resolve both issues in favor of respondent background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in california when they timely filed their petition with the court i petitioners and their residential rental properties mr ballard and ms pu were married in and had three children under six years old during the years at issue during the years at issue ms pu was a homemaker caring for these children mr ballard was a certified_public_accountant c p a he earned a bachelor’s degree in business administration with a concentration in accounting and a master’s degree in taxation during the years at issue mr ballard attended part time saturdays from august to may with a brief break in december the university of california berkeley for a master’ sec_3ms pu did not appear in court at trial but mr ballard was authorized to speak and sign the stipulation of facts for her and the court allowed this degree in business administration m b a he was awarded his m b a in date during the years at issue mr ballard experienced short periods of unemployment but also worked full time at various technology companies beginning in mr ballard started acquiring residential_rental_property during the years at issue petitioners owned and rented out six properties--five single-family homes in georgia and one condominium in california in petitioners also owned and rented out a seventh property--a single-family home in san jose california petitioners visited their rental properties in california but did not visit their georgia rental properties during the years at issue petitioners sought prospective tenants by posting advertisements on craigslist they received rent directly from tenants and mr ballard received maintenance requests from tenants he hired third-party vendors to make repairs and carry out maintenance on the georgia properties which included yard work rodent control trash removal and painting in petitioners’ georgia rental agreements they designated an agent who would provide keys to tenants hold apartment showings perform maintenance and inspect the properties 4ms pu had owned and resided in the condominium before marrying mr ballard ii petitioners’ joint federal_income_tax returns petitioners prepared and timely filed using turbotax their form sec_1040 u s individual_income_tax_return for the years at issue as relevant here they attached schedules e to each form_1040 reporting rental income and expenses attributable to their residential rental properties on their schedules e they claimed loss deductions totaling dollar_figure on their schedules e they claimed loss deductions totaling dollar_figure on their schedules e they claimed loss deductions totaling dollar_figure approximately one year after filing their form_1040 for petitioners submitted a form 1040x amended u s individual tax_return for on this form they made adjustments to their adjusted_gross_income and itemized_deductions causing a decrease in taxable_income they also substituted on one of the schedules e which they attached to the form 1040x a san jose california property with an address different from the one reported on their original return on these schedules e they claimed loss deductions totaling dollar_figure iii audit and determination respondent audited petitioners’ returns for the years at issue during the audit petitioners provided time logs for which reported big_number and hours spent by mr ballard and ms pu respectively relative to their residential rental properties these logs were not kept contemporaneously mr ballard created them from his recollection of activities in conjunction with reviewing emails phone records receipts rental applications and rental agreements with respect to ms pu’s hours in particular many of them were for nonmanagerial activities i e investor-type activities petitioners did not provide time logs for and but provided to respondent on the day of trial copies of documents consisting of invoices receipts checks rental applications rental agreements and letters except to the extent allowed by application of sec_469 respondent disallowed petitioners’ claimed loss deductions for the years at issue because their residential rental activities were passive activities in the context of sec_469 the record includes a completed civil penalty approval form for the sec_6662 accuracy-related_penalties for the years at issue the form includes a signature on the line provided on the form for group manager approval to assess penalties identified above dated date before the issuance of the notice_of_deficiency 5as explained infra pp we are reopening the record to admit the civil penalty approval form and a declaration of internal_revenue_service revenue_agent teresa welch insofar as it authenticates the civil penalty approval form for purposes of fed r evid discussion i burden_of_proof in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving otherwise rule a 290_us_111 tax deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction or credit claimed 89_tc_816 as relevant here this burden requires the taxpayer to demonstrate that the claimed deductions are allowable pursuant to some statutory provision and to substantiate claimed loss deductions by maintaining and producing adequate_records sec_6001 116_tc_438 if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining his federal_income_tax liability and meets certain other requirements the burden_of_proof shifts from the taxpayer to the commissioner as to that factual issue sec_7491 and petitioners allege only in passing in their answering brief that the burden_of_proof should shift to respondent under sec_7491 because they responded in good_faith to the irs’ audit of and produced mountains of contemporaneous supporting documents as discussed infra the evidence does not establish that the burden_of_proof should shift from petitioners to respondent under sec_7491 as to any issue of fact ii sec_469 losses from residential rental activities a taxpayer is allowed deductions for certain business and investment_expenses under sec_162 and sec_212 where the taxpayer is an individual however sec_469 generally disallows any passive_activity_loss for the taxable_year in which the loss is sustained and treats it as a deduction allocable to the same activity for the next taxable_year sec_469 and b a passive_activity_loss is defined as the excess of the aggregate losses from all passive activities for the taxable_year over the aggregate income from all passive activities for that year sec_469 a passive_activity generally is any activity involving the conduct_of_a_trade_or_business in which the taxpayer does not materially participate sec_469 a taxpayer is treated as materially participating in an activity only if his or her involvement in the operations of the activity is regular continuous and substantial sec_469 rental_activity is treated as a per se passive_activity regardless of whether the taxpayer materially participates sec_469 as relevant here sec_469 provides an exception to the rule that a rental_activity is per se passive the rental activities of a taxpayer in a real_property_trade_or_business who meets certain enumerated requirements a real_estate_professional are not subject_to the per se rental_activity rule sec_469 sec_1_469-9 c income_tax regs rather the rental activities of a real_estate_professional are subject_to the material_participation requirements of sec_469 see sec_1_469-9 income_tax regs petitioners contend that they were real_estate professionals during the years at issue a taxpayer qualifies as a real_estate_professional if more than one- half of the personal services performed in trades and businesses by the taxpayer during the taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and the taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates sec_469 and ii in the case of a joint federal_income_tax return such as here these two requirements are satisfied if and only if either spouse separately satisfies these requirements there can be no aggregation of spouses’ hours to satisfy the requirements see sec_469 flush language 135_tc_365 a taxpayer may establish hours of participation in a real_property_trade_or_business by any reasonable means sec_1_469-5t temporary income_tax regs fed reg date contemporaneous daily reports are not required if the taxpayer can establish participation by other reasonable means id reasonable means include appointment books calendars or narrative summaries that identify the services performed and the approximate number of hours spent performing such services id however this court has noted previously that it is not required to accept a postevent ballpark guesstimate or the unverified undocumented testimony of taxpayers see eg moss v commissioner t c pincite lum v commissioner tcmemo_2012_ estate of stangeland v commissioner tcmemo_2010_185 in determining whether mr ballard and ms pu were real_estate professionals during the years at issue we assume without deciding that their residential rental activities constituted a real_property_trade_or_business and that they both materially participated in this real_property_trade_or_business however even with these favorable assumptions we find that neither mr ballard nor ms pu qualified as a real_estate_professional for any of the years at issue petitioners attempt to show that they were real_estate professionals during the years at issue by relying on mr ballard’s testimony at trial noncontemporaneous time logs for and documents for and consisting of invoices receipts checks rental applications rental agreements and letters the time logs--one for mr ballard and another for ms pu--list big_number and hours of personal time that they respectively purportedly spent relative to their residential rental properties these logs which mr ballard created on recollection several years after the fact in connection with the audit of petitioners’ returns for the years at issue were duplicative and the hours reflected therein were inflated the log entries were short and did not state with any specificity how the time for each entry was spent the time log for mr ballard for example indicates that he spent hours on date doing the following p ost internet ads coordinating with new applicants for one of the georgia properties for next year coordinate with renters of one of the georgia properties about showing house to prospective tenants s um verify checks deposit ticket trip to bank to deposit funds and analyze cities for real_estate investment during the years at issue in addition to owning the residential rental properties mr ballard held full-time positions with various technology companies and was enrolled in an m b a program attending classes on saturdays from august to may with a brief break in december the time log for ms pu for example contains repeated entries for operational financial review detailed review of expenses strategic review alternative scenarios recommendations a nalyze and review new tenant applications review existing insurance call insurance brokers shop around for better deals review lease agreements - look for other better examples seek investors - partnership in rental real_estate and seek refinancing - contact mortgage brokers lenders it is apparent that ms pu who was a homemaker caring for her and mr ballard’s three young children during the years at issue performed little to no day-to-day management or operations of petitioners’ real_estate activities indeed these log entries establish that ms pu’s activities if anything were more akin to those of an investor and thus do not count towards the 750-hour requirement for the years at issue see barniskis v commissioner tcmemo_1999_258 slip op pincite sec_1_469-5t temporary income_tax regs supra we conclude that the time logs are not trustworthy and decline to rely on them to reach the result petitioners desire as for the documents petitioners produced for and they do not establish how many hours petitioners spent with respect to their residential rental activities many of the documents show that petitioners had an agent to handle the day-to-day management of their georgia residential rental properties and that they hired numerous workers to repair and maintain all of their residential rental properties ms pu did not appear in court at trial and as for mr ballard’s testimony we find much of it to be incredible uncorroborated and self-serving under the circumstances a s we have stated many times before this court is not bound to accept a taxpayer’s self-serving unverified and undocumented testimony 112_tc_183 citing 87_tc_74 and we do not here petitioners have failed to prove they met the requirements set forth in sec_469 for the years at issue accordingly they were not real_estate professionals we sustain respondent’s determination that petitioners’ schedule e rental real_estate loss deductions are not except to the extent provided by sec_469 allowed for the years at issue iii accuracy-related_penalty we now address whether petitioners are liable for accuracy-related_penalties under sec_6662 for and various grounds for the imposition of these penalties are set forth in the notice_of_deficiency although only one accuracy-related_penalty may be applied with respect to any given portion of an underpayment even if that portion is subject_to the penalty on more than one ground sec_1_6662-2 income_tax regs we need address only respondent’s claim that petitioners are liable for accuracy-related_penalties for and on the ground that petitioners’ underpayments of tax for and were attributable to substantial understatements of income_tax under sec_6662 for purposes of sec_6662 an understatement_of_tax generally means the excess of tax required to be reported on the return over the amount shown on the return sec_6662 an understatement of income_tax is substantial in the case of an individual if it exceeds the greater of of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 petitioners’ income_tax was understated by dollar_figure and dollar_figure respectively for and as determined in the notice_of_deficiency petitioners’ understatements of income_tax for and were substantial the commissioner bears the burden of production with respect to accuracy- related penalties sec_7491 once the commissioner meets this burden the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect see rule a welch v helvering u s pincite higbee v commissioner t c pincite sec_6751 provides that n o penalty shall be assessed unless the initial determination of such assessment is personally approved in writing by the immediate supervisor of the individual making such determination or such higher level official as the secretary may designate in graev v commissioner graev iii t c __ __ slip op pincite- date supplementing and overruling in part graev v commissioner graev ii 147_tc_460 we held that the commissioner’s burden of production under sec_7491 includes establishing compliance with the supervisory approval requirement of sec_6751 trial of this case was held and the record was closed before we vacated in part our decision in graev ii and issued graev iii in the light of graev iii we ordered respondent to file a response addressing the effect of sec_6751 on this case and directing the court to any evidence of sec_6751 supervisory approval in the record and petitioners to respond respondent was unable to direct the court to any evidence in the record that satisfies his burden of production with respect to sec_6751 and filed a motion to reopen the record to offer into evidence the declaration of ms welch the internal_revenue_service revenue_agent who conducted the examination of petitioners’ returns and recommended imposing sec_6662 accuracy-related_penalties for the years at issue and the civil penalty approval form for the years at issue dated before the issuance of the notice_of_deficiency and signed by lynn buckley ms welch’s immediate supervisor petitioners objected to the introduction of any additional evidence with respect to the penalties and requested that the court deny respondent’s motion reopening the record for the submission of additional evidence lies within the court’s discretion 401_us_321 114_tc_276 see also 503_f2d_359 9th cir t he tax court’s ruling denying a motion to reopen the record is not subject_to review except upon a demonstration of extraordinary circumstances which reveal a clear abuse_of_discretion aff’g tcmemo_1971_200 we will not grant a motion to reopen the record unless among other requirements the evidence relied on is not merely cumulative or impeaching is material to the issues involved and probably would change some aspect of the outcome of the case butler v commissioner t c pincite see also 790_f2d_1450 9th cir explaining that the trial_court should take into account in considering a motion to hold open the trial record the character of the additional evidence and the effect of granting the motion overruled on other grounds by 486_us_622 in reviewing motions to reopen the record courts have considered when the moving party knew that a fact was disputed whether the evidentiary issue was foreseeable and whether the moving party had reason for the failure to produce the evidence earlier see eg 844_f2d_225 5th cir holding that refusal to reopen the case was not an abuse_of_discretion because the issue was foreseeable to the taxpayers and the court could see no excuse for the taxpayers’ failure to produce evidence earlier and cases cited thereat aff’g frink v commissioner tcmemo_1984_669 we also balance the moving party’s diligence against the possible prejudice to the nonmoving party in particular we consider whether reopening the record after trial would prevent the nonmoving party from examining and questioning the evidence as it would have during the proceeding see eg estate of freedman v commissioner tcmemo_2007_61 megibow v commissioner tcmemo_2004_41 the evidence that is the subject of respondent’s motion would not be cumulative of any evidence in the record and it would not be impeaching material respondent bears the burden of production with respect to penalties and would offer the evidence as proof that the requirements of sec_6751 have been met the subject evidence is material to the issues involved in the case and we conclude that the outcome of the case will be changed if we grant respondent’s motion petitioners argue that i t is not just to allow r espondent to reopen the record now at such a late date petitioners also question the reliability of the civil penalty approval form when this case was submitted and the record closed graev iii had not been issued we agree with respondent that the civil penalty approval form is not cumulative and is material to the penalty issue in this case we also agree with respondent that the civil penalty approval form is a record kept in the ordinary course of a business activity and is authenticated by the declaration of ms welch see fed r evid we will admit the civil penalty approval form into evidence and the declaration for purposes of authentication under rule of the federal rules of evidence see 119_tc_183 respondent has met his burden of production for the accuracy-related_penalties for and since respondent has met his burden petitioners must come forward with persuasive evidence that the penalties are inappropriate because for example they had reasonable_cause and acted in good_faith see sec_6664 higbee v commissioner t c pincite the determination whether the taxpayer had reasonable_cause and acted in good_faith depends upon the pertinent facts and circumstances of a particular case sec_1_6664-4 income_tax regs we consider among other factors the experience education and sophistication of the taxpayer however the principal consideration is the extent of the taxpayer’s efforts to assess the proper tax_liability id see also higbee v commissioner t c pincite taking into consideration the taxpayer’s experience education and sophistication an honest misunderstanding of fact or law may indicate reasonable_cause and good_faith higbee v commissioner t c pincite citing remy v commissioner t c memo in addition reliance on professional advice may indicate reasonable_cause and good_faith if in the light of all the facts and circumstances such reliance was reasonable and the taxpayer acted in good_faith id pincite petitioners however have not presented evidence to show reasonable_cause or good_faith for their rental real_estate loss deductions for and they did not provide any testimony that they relied on advice from a tax professional when preparing their federal_income_tax returns for those years they used turbotax to prepare their returns this court has noted that t ax preparation software is only as good as the information one inputs into it see 114_tc_259 the software does not constitute professional advice which this court can rely on in a reasonable cause-good faith analysis given mr ballard’s experience knowledge and education there is no justification for his misunderstanding of the law he testified that he has never dealt with tax preparation in his work experience although he is a c p a with a professional degree in taxation mr ballard has owned residential rental properties for over years his professional background and real_estate experience make it unreasonable for him to conduct these activities and not properly document the time that was invested into petitioners’ residential rental properties accordingly we sustain respondent’s determination regarding the accuracy-related_penalties for and we have considered all of the arguments made by the parties and to the extent they are not addressed herein we find them to be moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued and decision will be entered
